Claimant has appealed from a decision of the State Industrial Board disallowing his claim, on the ground that the injury to *771claimant’s leg was not causally related to any accident. The claimant was employed as a baker. On August 27, 1938, he contended that after finishing his work he took a shower in facilities provided by his employer. He testified that while taking the shower he injured his leg by stepping on acid or some other solution on the floor. The medical evidence on behalf of the respondents is to the effect he sustained no accident. The Industrial Board found that the weight of credible medical evidence indicates that claimant suffered no disability attributable to an accident. The evidence sustains the findings. Decision unanimously affirmed, without costs. Present ■ — ■ Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.